                                                          1
                                                                                          UNITED STATES DISTRICT COURT
                                                          2
                                                                                                 DISTRICT OF NEVADA
                                                          3

                                                          4     UNITED STATES OF AMERICA,                        CASE NO.: 2:17-CR-00001-JAD-DJA
                                                          5                      Plaintiff;
                                                          6                                                      ORDER Granting ECF No. 683
                                                                     vs.
                                                          7     HENRIQUE ORTOLANI DE SOUZA VILA
                                                                REAL,
                                                          8
                                                                                 Defendant.
                                                          9

                                                         10

                                                         11
                                                                     Based upon the stipulation of the parties, and good cause appearing, it is hereby
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                              ORDERED that Mr. Real’s status hearing regarding Correction of Judgment currently set for April
                                                         13
      HENDERSON NEVADA 89012




                                                              20, 2020, be, and the same hereby is, VACATED.
                                                         14
                                    TEL – 702.463.9074




                                                                     IT IS FURTHER ORDERED that the status hearing regarding Correction of Judgment is
                                                         15
                                                              reset for June 8, 2020, at the hour of 9:30 a.m. Defendant's appearance is waived.
                                                         16

                                                         17   DATED: April 9, 2020.

                                                         18

                                                         19
                                                                                                           ________________________________________
                                                         20                                                THE HONORABLE JENNIFER A. DORSEY
                                                                                                           U.S. DISTRICT JUDGE
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                         Page 3 of 3
